DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

September 7, 2007

SHO #07-002

Dear State Health Official:
Your State will be participating this year in the review of improper payments in Medicaid and
the State Children’s Health Insurance Program (SCHIP) under the Payment Error Rate
Measurement (PERM) program for the fiscal year (FY) 2008 measurement. This letter provides
you with preliminary information regarding your State’s participation in the PERM measurement
(see attachments). We also invite you to participate in a “kick-off” conference call to be held on
September 28, 2007 from 3:00-4:00 P.M., EDT.
The Centers for Medicare & Medicaid Services (CMS) implemented the PERM program to meet
the requirements of the Improper Payments Information Act of 2002 (P.L. 107-300) (IPIA).
IPIA requires Federal agencies to annually review and estimate the amount of improper
payments for programs they oversee that are susceptible to significant erroneous payments. The
Office of Management and Budget identified Medicaid and SCHIP as programs that are
susceptible to significant erroneous payments.
Under PERM, CMS will measure three areas for both the Medicaid and SCHIP programs: (1)
fee-for-service (FFS), (2) managed care, and (3) program eligibility. CMS has developed a
national contracting strategy for measuring the first two areas, FFS and managed care. States
will be responsible for measuring the third area, program eligibility, for both programs. The
results of these reviews will be used to produce national program error rates as well as State
specific program error rates. This letter outlines States’ responsibilities for assisting CMS in the
measurement of FFS and managed care. Specific instructional guidelines, including a timeline to
assist States for their measurement of program eligibility are posted on the PERM website at
http://www.cms.hhs.gov/PERM.
On August 28, 2006, CMS published an interim final regulation with comment (71 Fed. Reg.
51050). This regulation contained information on CMS’ national contracting strategy to estimate
improper payments in the FFS and managed care components of Medicaid and SCHIP. The
regulation also required States to measure the eligibility component in each program. Pursuant
to the regulation, each State will be measured for both Medicaid and SCHIP once and only once
every three years. The States that will be measured for fiscal years (FY) 2007-2009 (which will
rotate thereafter) are as follows:

Page 2 - State Health Official
States Selected for Medicaid and SCHIP Improper Payment Measurements
FY 2007

North Carolina, Georgia, California, Massachusetts, New Jersey, Tennessee, West Virginia,
Kentucky, Maryland, Alabama, South Carolina, Colorado, Utah, Vermont, Nebraska, New
Hampshire, Rhode Island

FY 2008

New York, Florida, Texas, Louisiana, Indiana, Mississippi, Iowa, Maine, Oregon, Arizona,
Washington, District of Columbia, Alaska, Hawaii, Montana, South Dakota, Nevada

FY 2009

Pennsylvania, Ohio, Illinois, Michigan, Missouri, Minnesota, Arkansas, New Mexico,
Connecticut, Virginia, Wisconsin, Oklahoma, North Dakota, Wyoming, Kansas, Idaho,
Delaware (these States were originally reviewed in FY 2006)

Fee-For-Service and Managed Care Claims Measurement:
For the FY 2008 FFS and managed care claims measurements, CMS has engaged a statistical
contractor, a documentation/database contractor, and a review contractor.


The statistical contractor will select the sample of FFS and managed care claims to be
reviewed for your State. The contractor will calculate your State’s error rates in these
components as well as an overall State program error rate for Medicaid and SCHIP that
includes the eligibility payment error rate based on case reviews.



The documentation/database contractor will collect the State Medicaid and SCHIP medical
policies and, on a quarterly basis, policy updates from the State agency. The contractor will
request the medical records directly from providers to support the medical reviews.



The review contractor will perform data processing reviews on the sampled claims to
determine if the claims were correctly paid. Also, medical reviews will be performed on the
FFS claims to determine if the claims were medically necessary, coded correctly, and
properly paid or denied. The contractor will address your requests for a difference resolution
on error findings.

The Federal contractors will be contacting each State to obtain the primary and secondary State
contact information for the PERM program as well as those persons responsible for the claims
data and medical policy submissions for each program. The contractors will follow up with each
State to provide more details and address specific State concerns on the submission of the claims
data and medical policies.
CMS also has cycle managers that oversee the PERM measurement process. Elizabeth Lindner
will be the cycle manager for the FY 2008 PERM States. The cycle manager oversees the
measurement process, acts as a liaison between the States and the contractors, and is responsible
for keeping the overall measurement process on track to meet various deadlines. Please contact
Elizabeth at Elizabeth.Lindner@cms.hhs.gov or (410) 786-7481 with any questions or concerns
you may have.

Page 3 - State Health Official
We view the accuracy of your State’s error rate as a cooperative effort. The success of the FY
2008 PERM measurement is highly dependent on State submission of claims data and medical
policies in a timely manner. To that end, it is critical that you ensure that claims data are
complete and accurate and that both the claims data and medical policies are submitted by the
dates requested by the PERM contractors. It is essential to respond in a timely manner in order
to allow ample time to resolve disputes and to ensure that the adjusted data are reflected in the
final error rate calculations. The Federal contractors will work closely with you throughout the
sample and review process to ensure the success of the measurement and the accuracy of your
State’s error rates.
The Federal contractor will request the medical records directly from providers to support the
medical reviews of FFS claims. A concern that some providers may have is maintaining the
privacy of patient information, which may result in these providers not submitting the requested
medical records. You can assure the participating providers in your State that the collection and
review of protected health information contained in medical records for payment review
purposes is authorized by HHS regulations at 45 C.F.R. 164.512(d), as a disclosure authorized to
carry out health oversight activities, pursuant to the Health Insurance Portability and
Accountability Act of 1996 (HIPAA). Section 1902(a)(27) of the Act requires providers
participating in Medicaid to retain records necessary to disclose the extent of services provided
to individuals receiving assistance, and furnish your State and CMS with information regarding
any payments claimed by the provider for furnishing services. As for SCHIP, section 2107(b)(1)
of the Act requires an SCHIP State plan to provide assurances to the Secretary that the State will
collect and provide to the Secretary any information required to enable the Secretary to monitor
program administration and compliance and to evaluate and compare the effectiveness of States’
SCHIP plans.
You can help reduce the incidence of errors attributable to insufficient documentation by
educating your program providers on this measurement process and on the importance of
submitting documentation timely and accurately. We have posted to the PERM website
(http://www.cms.hhs.gov/PERM) a sample provider education letter that you may want to adapt
and issue to your providers.
We are also asking States to provide us with up-to-date provider contact information, to enable
us to collect the required medical records from the appropriate providers in a timely fashion.
This will help reduce the incidence of errors due to lack of documentation.
Program Eligibility Measurement:
The eligibility component of the PERM error calculation will be measured by the States. We
have provided instructions for you on how to conduct the eligibility reviews on the PERM
website (http://www.cms.hhs.gov/PERM). We are asking your State to conduct reviews on a
sample of Medicaid and SCHIP cases and calculate and report eligibility payment and case error
rates to the statistical contractor for inclusion in the State’s program error rates.

Page 4 - State Health Official
We encourage you to participate in the kick-off conference call to be held on September 28,
2007 at 3:00-4:00 P.M., EDT, to be oriented to the PERM program. The phone number is (410)
786-3100. The conference identification number is 282487. To obtain more information on the
PERM program, we invite you to visit our website at http://www.cms.hhs.gov/PERM. This
website will be the main source for information about the PERM program.
CMS is committed to working with your State throughout this year’s measurement process under
the PERM program. We look forward to working with you this year and in future years to
ensure the financial integrity of the Medicaid and SCHIP programs.
Sincerely,

/s/
Timothy B. Hill
Director
Office of Financial Management

/s/
Dennis G. Smith
Director
Center for Medicaid and State Operations

Page 5 - State Health Official
Attachments
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

Attachment A
PERM Statistical Contractor
The statistical contractor will select the samples of FFS and managed care claims for Medicaid and
SCHIP to be reviewed for improper payments, and will calculate the State’s error rates in these
components as well as an overall State program error rate for each program that includes the
eligibility payment error rate calculated by the State. The statistical contractor will contact your
designated representative and will obtain the State information necessary to sample the claims for the
medical and data processing reviews and calculate the State’s Medicaid and SCHIP program error
rates.
States should have submitted the eligibility sampling plans to the statistical contractor for approval by
August 1, 2007. Listed below is the listing and schedule of information the State should submit to
the statistical contractor for the claims reviews.
State Information Needed for Medicaid and SCHIP Claims Reviews
#

Information

Description

Date

1

State Medicaid and SCHIP
primary and back-up points
of contact for PERM

To help facilitate the compilation of data and the
mechanics of delivery to the statistical contractor.

11/01/07

2

Data documentation
necessary to read the claims
file

Record layouts, data dictionaries, and other
manuals to correctly analyze the claim

11/15/07

3

Claims data for FFY 2008
Quarter 1

Provide an electronic flat file of Medicaid and
SCHIP FFS and managed care claims (if applicable)
as instructed by contractor.

01/15/08

4

Claims data for FFY 2007
Quarters 2, 3, and 4

Same as #3

04/15/08
07/15/08
10/15/08

Note: States have faced challenges in submitting correct and accurate claims data for PERM
purposes. To help alleviate problems with this year’s measurement, we recommend States conduct a
quality control data check that includes: (1) ensuring that codes that should be excluded from the
universe are excluded; (2) coordinating data and policy staff across the agency to ensure that all
components of the Medicaid and SCHIP programs are included; and (3) reconciling the universe data
prior to submission.

PERM Documentation/Database Contractor
The documentation/database contractor (DDC) will collect State medical policies and provider
medical records to support medical reviews for FFS claims.
State Information Needed for Medicaid and SCHIP
#

Deliverable

1

State primary and back-up
points of contact

To help facilitate the compilation of policies

11/01/07

2

State policies regarding
claims payment that were
in effect on October 1,
2007.

All Medicaid and SCHIP policies to support the
medical reviews including:

01/31/08

NOTE: The DDC will
obtain as many policies as
possible from the State’s
internet websites.

 Regulations,

Quarterly policy updates

All changes to the policies in #2 and the effective
date

3

Description

Date

 State plan,
 Policy letters, transmittals, or other documents

clarifying program requirements, limitations, or
procedures
01/31/08
04/28/08
07/31/08
10/31/08

PERM Review Contractor:
The review contractor will perform the medical reviews and data processing reviews on the sampled
claims to determine if the claims were correctly paid. The contractor will address State requests for a
difference resolution on claim findings.
State Information Needed for Medicaid and SCHIP
#

Deliverable

Description

Date

1

State primary and back-up
points of contact

To help facilitate the data processing reviews.

11/1/07

2

Claims processing
information

Data processing manual/policies that are in effort
during the fiscal year under review.

Scheduled
entrance
visit

3

Access to claims
processing system: either
on-site or by remote

The State will provide the contractor technical
assistance and access to claims processing systems,
at least twice or as scheduled, for the claims
processing review

Scheduled
review
visits

4

Difference-resolution
process

The State has the option to file for difference
resolution if the State disagrees with the findings
of the review contractor. This process is ongoing
throughout the measurement.

Dates based
on when
State is
notified of
errors.

